Exhibit 10.1

AMENDMENT NO. 1 TO SALES AGREEMENT

March 21, 2014

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

Ladies and Gentlemen:

Cerus Corporation, a Delaware corporation (the “Company”), and Cantor
Fitzgerald & Co. (“Agent”) are parties to that certain Controlled Equity
OfferingSM Sales Agreement dated August 31, 2012 (the “Sales Agreement”). All
capitalized terms not defined herein shall have the meanings ascribed to them in
the Sales Agreement. The parties, intending to be legally bound, hereby amend
the Sales Agreement as follows:

1. The first two paragraphs of Section 1 of the Sales Agreement are hereby
deleted and replaced with the following:

“1. Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, and on the terms and subject to the
conditions set forth herein, it may issue and sell through Agent, shares (the
“Placement Shares”) of the Company’s common stock, par value $0.001 per share
(the “Common Stock”) having an aggregate offering price of up to $70,000,000,
and, after March 21, 2014, $40,000,000 of such Placement Shares (the “New
Placement Shares”) available for offer and sale are in addition to any offer and
sales of Placement Shares remaining unsold under this Agreement pursuant to the
Prior Prospectus Supplement (as defined below) (the “Old Placement
Shares”); provided, however, that in no event shall the Company issue or sell
through Agent such number of Placement Shares that (a) would cause the Company
to not satisfy the eligibility requirements for use of Form S-3 (including, if
applicable, Instruction I.B.6. thereof), (b) exceeds the amount of Placement
Shares registered on the effective Registration Statement and included in the
Prospectus Supplement (each as defined below) pursuant to which the offering is
being made or (c) exceeds the number of authorized but unissued shares of the
Common Stock (the lesser of (a), (b) or (c), the “Maximum Amount”).
Notwithstanding anything to the contrary contained herein, the parties hereto
agree that compliance with the limitations set forth in this Section 1 on the
amount of Placement Shares issued and sold under this Agreement shall be the
sole responsibility of the Company and that Agent shall have no obligation in
connection with such compliance. The issuance and sale of Placement Shares
through Agent will be effected pursuant to the Registration Statement filed by
the Company and declared effective by the Securities and Exchange Commission
(the “Commission”), although nothing in this Agreement shall be construed as
requiring the Company to use the Registration Statement to issue any Placement
Shares.

The Company has filed with the Commission, in accordance with the provisions of
the Securities Act of 1933, as amended (the “Securities Act”), and the rules and
regulations thereunder (the “Securities Act Regulations”), a registration
statement on Form S-3 (File No. 333–178480), relating to certain securities,
including a base prospectus, relating to certain securities, including the
Placement Shares to be issued from time to time by the Company, and which
incorporates by reference, to the extent provided for under Form S-3, documents
that the Company has filed or will file in accordance with the provisions of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and



--------------------------------------------------------------------------------

regulations thereunder. The Company has prepared and filed with the Commission
pursuant to Rule 424(b) under the Securities Act Regulations a prospectus
supplement, dated August 31, 2012, to the base prospectus included as part of
such registration statement specifically relating to the Old Placement Shares
and the MLV Shares (as defined below) (the “Prior Prospectus Supplement”). The
Company has also has prepared a prospectus supplement to the base prospectus
included as part of such registration statement specifically relating only to
the New Placement Shares (the “New Prospectus Supplement”). Such Prior
Prospectus Supplement and New Prospectus Supplement are each referred to herein
as a “Prospectus Supplement”. The Company will furnish to Agent, for use by
Agent, copies of the prospectus, as supplemented by the Prospectus Supplement,
relating to the Placement Shares. The Company may file one or more additional
registration statements from time to time that will contain a base prospectus,
prospectus and/or prospectus supplement with respect to the Placement Shares,
which documents shall constitute the “Prospectus Supplement” and “Prospectus,”
as applicable, under this Agreement with respect to the Placement Shares. Except
where the context otherwise requires, such registration statement(s), including
all documents filed as part thereof or incorporated by reference therein, and
including any information contained in a Prospectus (as defined below)
subsequently filed with the Commission pursuant to Rule 424(b) under the
Securities Act Regulations or deemed to be a part of such registration statement
pursuant to Rule 430B of the Securities Act Regulations, is herein called the
“Registration Statement.” The base prospectus, including all documents
incorporated therein by reference, included in the Registration Statement, as it
may be supplemented by the Prospectus Supplement, in the form in which such base
prospectus and/or Prospectus Supplement has most recently been filed by the
Company with the Commission pursuant to Rule 424(b) under the Securities Act
Regulations, is herein called the “Prospectus.” Any reference herein to the
Registration Statement, the Prospectus or any amendment or supplement thereto
shall be deemed to refer to and include the documents incorporated by reference
therein, and any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement or the Prospectus shall
be deemed to refer to and include the filing after the execution hereof of any
document with the Commission deemed to be incorporated by reference therein (the
“Incorporated Documents”).”

2. Subclause (z) of Section 6(i) of the Sales Agreement is hereby deleted and
replaced with the following:

“(z) the Company’s execution of any amendment to the MLV Agreement or this
Agreement,”

3. Section 7(m) of the Sales Agreement is hereby deleted and replaced with the
following:

“Legal Opinion. No later than the date of the first Placement Notice, the
Company shall cause to be furnished to Agent a written opinion and letter of
Cooley LLP or such other counsel reasonably satisfactory to Agent (“Company
Counsel”), covering opinions and statements substantially in the forms attached
heretwo as Exhibits 7(m)(1) and 7(m)(2). Thereafter within five (5) Trading Days
of each Representation Date with respect to which the Company is obligated to
deliver a certificate in the form attached hereto as Exhibit 7(l) for which no
waiver is applicable, the Company shall cause to be furnished to Agent a letter
of Company Counsel covering statements substantially in the form attached hereto
as Exhibit 7(m)(2) (such letter, a “Negative Assurance Letter”), modified, as
necessary, to relate to the Registration Statement and the Prospectus as then
amended or supplemented; provided, however, the Company shall be required to
furnish to Agent no more than one Negative Assurance Letter hereunder per
calendar quarter and the Company shall not be required to furnish such letter if
the Company does not intend to deliver a Placement Notice in such



--------------------------------------------------------------------------------

calendar quarter until such time as the Company delivers its next Placement
Notice; provided, further, that in lieu of such letters for subsequent periodic
filings under the Exchange Act, Company Counsel may furnish Agent with a letter
(a “Reliance Letter”) to the effect that Agent may rely on a prior Negative
Assurance Letter delivered under this Section 7(m) to the same extent as if it
were dated the date of such letter (except that statements in such prior letter
shall be deemed to relate to the Registration Statement and the Prospectus as
amended or supplemented as of the date of the Reliance Letter). Notwithstanding
anything to the contrary set forth herein, each obligation of the Company to
cause to be furnished to Agent a Negative Assurance Letter of Company Counsel
shall be conditioned upon the concurrent delivery to Agent by counsel reasonably
acceptable to Agent (“Agent Counsel”) of a letter covering statements
substantially similar to those covered by such Negative Assurance Letter of
Company Counsel.”

4. Section 10(e) of the Sales Agreement is hereby deleted and replaced with the
following:

“(e) Legal Opinion and Letters. Agent shall have received the opinion and
letters, as applicable, of Company Counsel and Agent Counsel required to be
delivered pursuant Section 7(m) on or before the date on which such delivery of
such opinion and letters, as applicable, are required pursuant to Section 7(m).”

5. Section 13(d) of the Sales Agreement is hereby deleted and replaced with the
following:

“(d) Unless earlier terminated pursuant to this Section 13, this Agreement shall
automatically terminate upon the earlier to occur of (i) March 21, 2017 or
(ii) issuance and sale of all of the Placement Shares through Agent on the terms
and subject to the conditions set forth herein except that, in either such case,
the provisions of Section 9, Section 11, Section 11, Section 12, Section 18 and
Section 19 hereof shall remain in full force and effect notwithstanding such
termination.”

6. The first sentence of Schedule 1 is amended by adding the words “as amended
on March 21, 2014” immediately after “August 31, 2012”.

7. Schedule 3 is amended by deleting the words “Howard Ervin” under the “The
Company” and replacing such deleted words with “Chrystal Menard.”

8. The first sentence of the Form of Representation Date Certificate attached as
Exhibit 7(l) is amended by adding the words “as amended on March 21, 2014”
immediately after “August 31, 2012.”

9. No Further Amendments. Except as specifically set forth herein, all other
provisions of the Sales Agreement shall remain in full force and effect.

10. New Prospectus Supplement. The Company shall file the New Prospectus
Supplement within two business days of the date hereof.

11. Entire Agreement; Amendment; Severability. This Amendment No. 1 to Sales
Agreement together with the Sales Agreement (including all schedules and
exhibits attached hereto and thereto and Placement Notices issued pursuant
hereto and thereto), the Confidentiality Agreement and that certain side letter
agreement between the Company and Agent dated March 21, 2014, constitute the
entire agreement and supersede all other prior and contemporaneous agreements
and undertakings, both written and oral, among the parties hereto with regard to
the subject matter hereof. All references in the Sales Agreement to the
“Agreement” shall mean the Sales Agreement as amended by this Amendment No. 1;
provided, however, that all references to “date of this Agreement” or “date
hereof” (with respect to



--------------------------------------------------------------------------------

the Sales Agreement) in the Sales Agreement shall continue to refer to the
original date of the Sales Agreement, and the reference to “time of execution of
this Agreement” set forth in Section 13(a) shall continue to refer to the time
of execution of the original Sales Agreement.

12. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument. Delivery of an executed Amendment by one party to the
other may be made by facsimile or email transmission.

13. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
the principles of conflicts of laws.

[Remainder of Page Intentionally Blank]



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding among the Company and
Agent, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding amendment to the Agreement
between the Company and Agent.

 

Very truly yours, CERUS CORPORATION By:  

/s/ Kevin D. Green

Name:   Kevin D. Green Title:   Vice President, Finance and Chief Financial
Officer ACCEPTED as of the date first-above written: CANTOR FITZGERALD & CO. By:
 

/s/ Jeffrey Lumby

Name:   Jeffrey Lumby Title:   Senior Managing Director